Citation Nr: 9915427	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  95-02 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for skipped heartbeats, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for insomnia, to 
include as due to an undiagnosed illness.

4.  Entitlement to an increased rating for service-connected 
low back strain with limitation of motion, evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to November 
1992.  He served in Southwest Asia from September 1, 1990 to 
March 29, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In January 1994, the RO denied a claim of 
entitlement to an increased rating for a service-connected 
back condition, which was evaluated as 0 percent disabling 
(noncompensable) at that time.  A March 1995 RO decision 
increased the rating to 20 percent.  Although the appellant 
was awarded an increased evaluation for his low back 
disability during the pendency of the appeal, this claim 
remains in appellate status because he has not withdrawn it 
and less than the maximum available benefits have been 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  The 
veteran also appealed a February 1998 RO decision, which 
denied entitlement to service connection for headaches, 
insomnia and skipped heartbeats, with all claims to include 
as due to an undiagnosed illness.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
2.  The veteran had active military service in the Southwest 
Asia theater of operations during Operation Desert 
Shield/Storm.

3.  There is no medical evidence of a causal link between the 
headaches, skipped heartbeats, or insomnia, and any incident 
of service, nor is there any medical evidence that headaches, 
skipped heartbeats, or insomnia are due to an undiagnosed 
illness.

4.  The veteran's low back strain with limitation of motion 
is manifested by complaints of pain and stiffness and no more 
than moderate limitation of motion; the disability is not 
severe, as there is no listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
on forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or some of the above with 
abnormal mobility on forced motion. 


CONCLUSIONS OF LAW

1.  The claims for service connection for headaches, skipped 
heartbeats, or insomnia, on a direct basis under 38 C.F.R. 
§ 3.303, are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Headaches, skipped heartbeats, or insomnia were not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.317 (1998).

3.  The criteria for an evaluation in excess of 20 percent 
for low back strain with limitation of motion have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - on a Basis Other than as Due to 
Undiagnosed Illness  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The threshold question which must be answered as to these 
issues is whether the veteran has presented well grounded 
claims for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

The veteran essentially asserts that he has chronic 
conditions involving headaches, insomnia and skipped 
heartbeats as a result of his service, with all claims to 
include as due to an undiagnosed illness.  The Board 
initially will consider whether the veteran suffered from any 
of these disabilities during service.

The veteran's service medical records (SMR's) include an 
"ETS" separation examination report, dated in October 1991, 
which shows that his head, heart and neurological condition 
were clinically evaluated as normal.  An accompanying report 
of medical history shows that the veteran claimed to have 
"frequent or severe headache," "palpitation or pounding 
heart," and "frequent trouble sleeping."  A Southwest Asia 
Demobilization/ Redeployment Medical Evaluation, signed by 
the veteran in July 1991, shows that the veteran denied 
having trouble sleeping.  The remainder of the SMR's do not 
show treatment for the claimed disorders.

A review of the veteran's written statements shows that the 
veteran essentially argues that he has headaches, skipped 
heartbeats and insomnia as a result of his service.  The 
claims file includes a letter from the veteran's wife, dated 
in December 1997, in which she asserted that the veteran has 
had headaches and difficulty sleeping since his service.

Based on its review of the evidence of record, which includes 
the foregoing lack of treatment for the claimed disorders 
during service, and the lack of clinical findings in the 
veteran's ETS examination report, the Board finds that none 
of the claimed conditions are shown to have been chronic in 
service.  38 C.F.R. § 3.303(b).  

As for current diagnoses, the claims file includes VA 
examination reports covering the veteran's general medical, 
heart, neurological and mental conditions.  All of these 
examination reports are dated in December 1997.  A review of 
the general medical and heart examination reports shows that 
the veteran complained of a two to three year history of 
occasional heart palpitations.  The relevant diagnosis in 
each report noted a history of heart palpitations and chest 
pain with previous normal Holter monitor examination and 2-D 
echocardiogram in 1996, normal electrocardiogram and 
diagnostic tests at this time.  An electrocardiogram (ECG), 
dated in November 1997, indicates that the veteran displayed 
sinus bradycardia with an otherwise normal ECG.  A chest X-
ray was normal (a chest X-ray, dated in June 1995, was also 
normal).  A review of the neurological examination report 
shows that the veteran complained of bimonthly headaches that 
lasted one to two hours, with no characteristic pattern.  The 
diagnosis was history of headaches with no characteristic 
pattern, and no limitations of function or activities of 
daily living due to this headache.  The mental disorders 
examination report is remarkable for the examiner's notation 
that the veteran's reported insomnia did not sound like a 
significant problem for him other than his sleep pattern was 
different from what  he expected he ought to have as a normal 
sleep requirement.  There was no diagnosis.

The veteran has submitted an employee timesheet which 
indicates that he took about six days of personal sick leave 
in 1997.  

Initially, the Board finds that the veteran has failed to 
provide competent evidence showing that he currently has a 
chronic condition involving headaches, insomnia and skipped 
heartbeats.  As for the headache and skipped heartbeats 
claims, although the veteran's subjective reports of 
headaches and skipped heartbeats were recorded "by history" 
in the "diagnosis" portion of the November 1997 VA 
examination reports, the Board finds that a diagnosis of 
headaches, and irregular heartbeats, are not established.  
These "diagnoses" do not specify the length of the 
histories of headache or irregular heartbeat, and when read 
in context, they appear to be no more than a bare 
transcription of lay history.  These "diagnoses" therefore 
do not constitute "competent medical evidence" that the 
veteran has a chronic condition involving headaches, or 
skipped heartbeats, that are related to his service.  See 
LaShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence". . 
. and cannot enjoy the presumption of truthfulness accorded 
by Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  
Furthermore, no such conditions were found on examination in 
November 1997.  The November 1997 examination reports show 
that the veteran's neurological examination, clinical 
examination of the heart, X-ray and ECG were normal, with the 
exception that the ECG noted sinus bradycardia.  In this 
regard, there is no objective medical evidence showing that 
the veteran's sinus bradycardia is productive of actual 
disability or is a manifestation of cardiovascular disease or 
injury, and heart disease has not been diagnosed or shown by 
the evidence of record.  As such, the claims for headaches, 
skipped heartbeats and insomnia are not well grounded and 
must be denied.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, based on a review of the evidence of record, the 
Board finds that the veteran has failed to provide medical 
evidence that there is a nexus between any current headaches, 
skipped heartbeats or insomnia and his service.  The first 
evidence of treatment for any of the claimed disorders is 
found in the June 1995 VA examination report.  This is 
approximately two years and six months after separation from 
service.  Therefore, the Board concludes that there is no 
evidence in the record which would support a grant of service 
connection for headaches; skipped heartbeats or insomnia.

The Board has considered the veteran's statements, and his 
wife's statement, indicating that he believes that he has 
headaches, skipped heartbeats or insomnia as a result of his 
service.  However, while the veteran's statements represent 
evidence of continuity of symptomatology, they are not 
competent evidence that relates any of the claimed present 
conditions to service.  Savage, supra.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty, lay testimony is not competent to prove a matter 
requiring medical expertise, such as to medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
The Board notes that the veteran gave a history of an 
inservice head injury when examined in November 1997 but the 
examiner at that time did not diagnose a current headache 
disorder or link the veteran's complaint of headaches to 
inservice trauma or any other incident of active duty.  
Accordingly, the veteran's claims for service connection for 
headaches, skipped heartbeats and insomnia, on a direct 
basis, must be denied as not well grounded. 
Insofar as it pertains to claims for "direct" service 
connection under 38 C.F.R. § 3.303, in denying these claims 
as not well grounded the Board acknowledges that it has 
considered and denied these appeals on a grounds different 
from that of the RO.  However, the appellant has not been 
prejudiced by the decisions.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
claimant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in determinations favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).  Further, the Court of Veterans Appeals has 
held that "when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).


II.  Disability Due to an Undiagnosed Illness

The veteran's DD Form 214 indicates that the veteran had 
active military service in the Southwest Asia theater of 
operations from September 1, 1990 to March 29, 1991.  His 
awards include the Kuwait Liberation Medal, the Southwest 
Asia Service Medal with two Bronze Service Stars, and the 
Combat Infantryman Badge.  Further, the record includes post-
service medical or other evidence of the claimed 
disabilities.  In view of the particular nature of the 
claimed disabilities, and, to the extent that his claims are 
based on the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 regarding service connection for disability due to 
undiagnosed illnesses for such veterans, the Board finds that 
the veteran's claims are well-grounded under 38 U.S.C.A. § 
5107(a). 

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of this 
claim.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.   

In the present case, the Board notes that in November 1997, 
the RO sent the veteran a letter requesting that he forward 
all additional medical evidence which may be relevant to his 
claims, as well as any documentation showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  In 
addition, a review of the claims file shows that the RO has 
obtained, or attempted to obtain, all identified records of 
treatment, and that a lay statement and a reported record of 
absences from the veteran's employment have been obtained.  
Based on the foregoing, the Board finds that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, service 
connection may be established for chronic disability 
resulting from undiagnosed illness which cannot be attributed 
to any know clinical diagnosis and which became manifest 
either during active service in the Southwest Asia theater or 
operations during Persian Gulf war, or to a degree of 10 
percent or more not later than December 31, 2001.  To fulfill 
the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 3.317.  
Further, it should be noted that signs and symptoms which may 
be manifestations of undiagnosed illness include signs or 
symptoms involving headache, sleep disturbance and 
cardiovascular signs and symptoms.  38 C.F.R. § 3.317(b)(2).  
It should also be emphasized that entitlement under these 
special provisions is only for disability which by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii). 

The veteran asserts that he has headaches, skipped heartbeats 
and insomnia due to an undiagnosed illness. 

The veteran's service medical records include an ETS 
examination report, dated in October 1991, which shows that 
the veteran's head, heart and neurological condition were all 
clinically evaluated as normal.  An accompanying report of 
medical history shows that the veteran claimed to have 
"frequent or severe headache," "palpitation or pounding 
heart," and "frequent trouble sleeping."  A Southwest Asia 
Demobilization/ Redeployment Medical Evaluation, signed by 
the veteran in July 1991, shows that the veteran denied 
having trouble sleeping.  The remainder of the  SMR's do not 
show treatment for the claimed disorders.

The post-service medical evidence includes VA examination 
reports, dated in December 1993, June 1995 and November 1997.  
None of these reports contain a finding or diagnosis of 
insomnia, or a sleep disturbance, to include as due to an 
undiagnosed illness.  Although the veteran's subjective 
reports of headaches and skipped heartbeats were recorded 
"by history" in the "diagnosis" portion of some of the 
December 1997 reports, the Board finds that assessment of 
headaches or irregular heartbeats due to an undiagnosed 
illness.  As previously stated, these "diagnoses" do not 
specify the length of the histories of headache or irregular 
heartbeat, and when read in context, they appear to be no 
more than a bare transcription of lay history and, as such, 
they do not constitute "competent medical evidence" that the 
veteran has an undiagnosed illness attributable to his 
Persian Gulf service.  See LaShore, supra.  Moreover, there 
were no objective indications of chronic disability noted by 
any of the examining physicians.  There is EKG evidence of 
sinus bradycardia or a slow heart rate but, as noted earlier 
in this decision, clinical evaluations of the veteran's 
heart, EKGs and a Holter Monitor were negative for any signs 
of an irregular heart rate or palpitations.  Neurological 
examinations have also been negative for any objective 
indicators of headaches.  It is pertinent to note that, upon 
the November 1997 VA general medical examination, the veteran 
gave a history of an inservice head injury with subsequent 
headache.  The examiner did not, however, link a current 
diagnosis of headache to inservice trauma, which, 
parenthetically, would not be an undiagnosed illness; post-
traumatic headaches is a diagnosis.  The Board further notes 
that apart from the VA examination reports previously 
discussed, there are no records of treatment for the claimed 
symptoms.

Based on the foregoing, the Board finds that the claims file 
does not contain a competent medical opinion indicating that 
the veteran has a chronic condition involving headaches, 
skipped heartbeats or insomnia that is due to an undiagnosed 
illness which exists as a separate disability, within the 
meaning of the cited legal authority.  The Board therefore 
finds that the preponderance of the evidence shows that the 
veteran does not have headaches, skipped heartbeats or 
insomnia due to an undiagnosed illness, and to the extent the 
appellant's claims are based on this theory, they must be 
denied.  See 38 C.F.R. § 3.317(a)(1)(ii).

While the veteran's statements, and his wife's December 1997 
letter, have been duly considered as to his symptoms, the 
veteran and his wife, as lay persons untrained in the field 
of medicine, are not competent to offer an opinion as to the 
veteran's diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the evidence does not show that the veteran has 
headaches, skipped heartbeats or insomnia due to an 
undiagnosed illness, the veteran's claims for headaches, 
skipped heartbeats or insomnia due to undiagnosed illness 
must be denied.

With regard to the veteran's claims under 38 C.F.R. § 3.317, 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board notes that the December 
1997 VA heart examination report makes reference to medical 
records dated in 1996 which are not currently associated with 
the claims file.  However, the Board has determined that this 
claim may be fully and fairly adjudicated without obtaining 
these records.  The veteran's claim has been denied because 
the preponderance of the evidence does not show that he has a 
heart disorder, to include a compensable condition involving 
skipped heartbeats, to include as due to an undiagnosed 
illness.  There is nothing in the December 1997 VA heart 
examination report which indicates that the veteran was 
diagnosed with such a disorder, and the veteran has not 
identified these records as relevant to his claim.  In 
addition, the December 1997 heart examination report, which 
is the most current evidence of record, shows that he does 
not have the claimed disorder.  Therefore, the Board has 
determined that securing any 1996 treatment records would not 
add pertinent evidence, and the Board's duty to assist is not 
triggered because such a duty is "limited to (securing) 
specifically identified documents that, by their description 
would be facially relevant and material to the claim."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).


III.  Increased Rating

The Board finds that the claim for an increased rating for 
the veteran's service-connected low back strain with 
limitation of motion is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran is seeking an 
increased rating (as opposed to entitlement to service 
connection), an assertion of an increase in severity is 
sufficient to render the increased rating claim well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Moreover, 
after reviewing the VA examination report dated in November 
1997, the Board finds that this report, and the other 
evidence of record, collectively allow for proper review of 
the veteran's claim and that no useful purpose would be 
served by remanding this issue for further development. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1998).  Therefore, the Board will consider 
the potential application of the various other provisions of 
the regulations governing VA benefits, whether or not they 
were raised by the appellant, as well as the entire history 
of the appellant's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

The veteran's service medical records show that he was 
treated for low back pain once in 1985 and twice in 1992.  

Records from a physician identified as "Dr. David," dated 
in February and March of 1993, show that the veteran was 
treated for low back pain.  The veteran was initially 
assessed with lumbosacral strain and low back pain syndrome.  
However, X-rays were normal, and a CT scan was negative, and 
the final assessment was low back pain syndrome.

A VA spine examination report, dated in December 1993, 
contains a diagnosis which noted chronic complaints of pain 
and stiffness, limitation of motion of the back, and an 
assessment that there was no evidence of neurological 
involvement, muscle atrophy or other changes.  The examiner 
indicated that it was not possible to distinguish between 
possible chronic low back pain and possible malingering.

The veteran was afforded VA general medical, and spine, 
examinations in June 1995.  A review of the general medical 
examination report shows that his musculoskeletal and 
neurological systems were normal.  Strength in the lower 
extremities were full, normal and equal, bilaterally.  
Sensation to pinprick and vibratory sensation was intact in 
the lower extremities.  There was no atrophy.  The relevant 
diagnosis was chronic lumbar pain, with decreased forward 
flexion noted, and no neurological deficits.  A review of the 
spine examination report shows that posture was normal and 
that there was no deformity.  There was no objective evidence 
of pain on motion.  There was no neurologic abnormality.  It 
was indicated that the diagnosis was listed on the general 
medical examination report.

A VA spine examination report, dated in November 1997, shows 
that the veteran complained of constant pain and stiffness in 
the lumbar spine which was worse in the morning and that 
gradually resolved during the day.  The pain then returned at 
night.  He reported that he was taking Butalbital for his 
back pain.  He further stated that his back pain did not 
limit his occupational activities, although he avoided heavy 
lifting.  He said that although he had been given a back 
brace, it aggravated his back strain.  On examination, there 
were no fixed or postural deformities.  The back muscles were 
symmetrical and without atrophy.  The veteran ambulated 
without a limp.  The lower extremities had full sensation to 
light touch throughout.  Strength in the lower extremities 
was 5/5 bilaterally.  The range of motion studies showed that 
the veteran had forward flexion to 45 degrees, and backward 
extension to 20 degrees.  Lateral flexion was to 25 degrees, 
bilaterally.  Left and right rotation was to 30 degrees, 
respectively.  The veteran complained of pain on extremes of 
motion.  X-rays of the lumbar spine, hips and pelvis were all 
normal.  The examiner noted that the veteran's previous X-
rays, taken in 1993 and 1995, were also within normal limits 
and that the current lumbar spine X-rays revealed no change 
when compared to those taken in 1995.  The diagnoses were 
history of back injury during service in 1991, and history of 
chronic recurrent vertebral muscle spasm, with no neurologic 
deficit demonstrated on examination and normal views of the 
lumbar spine, bilateral pelvis and hips.

A review of the veteran's transcript from his hearing, held 
in March 1995, shows that he argues that he occasionally 
wears a back brace for his symptoms, and that he has lost a 
significant amount of time from work due to his back 
disability.  He further asserted that he had a great deal of 
pain on forward flexion, and that he is in chronic pain.  He 
stated that he takes a muscle relaxant and pain medication.  
Finally, he said that he had used about half of his allotted 
15 annual days of sick leave in the previous year due to back 
pain. 

A lay statement from the veteran's wife states that he has a 
great deal of back pain.  The veteran has also submitted an 
employee timesheet which indicates that he took about six 
days of personal sick leave for unspecified illnesses in 
1997.  

In May 1993, the RO granted service connection for a back 
condition, evaluated as 0 percent disabling (noncompensable).  
In November 1993, the veteran filed a claim for an increased 
(compensable) rating, and in January 1994 the RO denied his 
claim.  The veteran appealed.  In March 1995, after 
additional evidence was received, the RO recharacterized this 
disability as a limitation of motion, lumbar spine, and 
increased the veteran's evaluation to 20 percent.  Inasmuch 
as the grant of a 20 percent evaluation is not the maximum 
benefit under the rating schedule, the claim for an increased 
evaluation for residuals of a back injury remains in 
controversy and, hence, it is a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

As of February 1998, the RO has recharacterized the veteran's 
disability as "low back strain with limitation of motion."  
This condition is not specifically listed in the diagnostic 
codes of the VA's disability rating schedule.  Where the 
particular disability for which the veteran is service 
connected is not listed, it will be permissible to rate under 
a closely related disease or injury in which not only are the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998); see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The veteran's low back strain with limitation of motion 
appears to be most analogous to lumbosacral strain, as 
contemplated in 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, 
and this is the diagnostic code assigned by the RO.  Under DC 
5295, a 20 percent evaluation will be assigned where there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating is warranted if the condition is severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation on forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a.

Clinical findings in the most recent VA examination report 
indicate that the veteran
has some limitation of motion in his low back but no more 
than moderate in degree.  There was no current evidence of 
muscle spasm or neurological symptoms.  Motor strength was 
5/5.  X-rays were normal.  The diagnoses noted a history of 
chronic recurrent vertebral muscle spasm, which the Board 
notes was not shown on current examination.  No neurologic 
deficit was demonstrated.  The veteran has repeatedly 
indicated that he had low back pain.  VA is required to take 
pain symptoms and weakness into account, to the extent they 
are supported by adequate pathology.  38 C.F.R. § 4.40; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  

Based on a review of the evidence, including the veteran's 
range of motion studies, the Board finds that the evidence 
does not show that the veteran has the requisite limitation 
of motion in the lumbar spine, or other symptomatology, as 
required for a rating in excess of 20 percent under DC 5295.  
For example, there is no evidence of listing of the whole 
spine to the opposite side, positive Goldthwait's sign, loss 
of lateral motion with osteoarthritic changes, or abnormal 
mobility on forced motion.  The Board further notes that X-
rays of the veteran's back were normal, and that X-rays have 
consistently been negative since 1993.  Accordingly, the 
veteran's low back strain with limitation of motion is not 
productive of sufficient impairment as to warrant a grant of 
entitlement to an evaluation in excess of 20 percent with 
application of all pertinent governing criteria, and his 
claim must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.71a, DC 5295.

In addition, under DC 5292, a 40 percent evaluation is 
warranted for a severe limitation of motion of the lumbar 
spine.  However, in this case, the evidence does not show 
more than moderate limitation of the lumbar spine.  Under 
38 C.F.R. § 4.71a, DC 5289 (1998), a 40 percent evaluation is 
warranted where there is favorable ankylosis of the lumbar 
spine but, as the veteran has no more than moderate 
limitation of motion, he obviously does not have ankylosis or 
complete immobility of the lumbar spine.

In view of the all of the foregoing, the Board finds that the 
overall symptomatology more nearly approximates the criteria 
for a finding of a 20 percent evaluation under DC 5295.  
Accordingly, the Board must conclude that an evaluation in 
excess of 20 percent for the veteran's low back strain with 
limitation of motion is not warranted.

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995).  While the November 1997 VA 
examination report shows a limitation of motion in the lumbar 
spine, as well as pain on extreme motion, the examination 
report does not otherwise show functional loss due to pain to 
warrant a rating in excess of 20 percent at this time.  In 
particular, the Board notes the most recent findings with 
regard to normal motor strength, a lack of lumbar spine 
pathology, and the absence of neurologic deficit and muscle 
atrophy.  In light of all of the foregoing, the Board 
concludes that there is no medical or factual basis upon 
which to conclude that there is functional loss due to pain 
to warrant a rating in excess of 20 percent at this time.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  Therefore, the 
Board concludes that an evaluation in excess of 20 percent is 
not warranted for the veteran's low back strain with 
limitation of motion.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.40, 4.71a, DC 5295.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected disability, nor 
has there been a showing of interference with his employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  In this regard, the Board has considered the 
veteran's submission of an employment attendance record from 
1997 which indicates that he took about six days of sick 
leave for unspecified reasons.  However, the record is devoid 
of objective evidence which indicate that the veteran's low 
back strain with limitation of motion presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for headaches, skipped 
heartbeats and insomnia is denied.

Entitlement to a rating in excess of 20 percent for low back 
strain with limitation of motion is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

